United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1827
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Dustin Wayne Rogers

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                             Submitted: April 12, 2017
                               Filed: April 17, 2017
                                   [Unpublished]
                                  ____________

Before GRUENDER, ARNOLD, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Dustin Wayne Rogers pled guilty plea to child-pornography charges. On
appeal, he challenges the sentence that the district court1 imposed. Rogers’s counsel

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
moves to withdraw, and in a brief submitted under Anders v. California, 386 U.S. 738
(1967), he argues that the sentence was substantively unreasonable. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.

        The district court imposed a sentence below the applicable advisory Guidelines
range after discussing, in some detail, the nature and seriousness of the offenses,
Rogers’s personal characteristics, difficult childhood, and admirable military service,
and considered other appropriate sentencing factors under 18 U.S.C. § 3553(a). This
court finds that the sentence was not substantively unreasonable. See United States
v. David, 682 F.3d 1074, 1077 (8th Cir. 2012) (discussing abuse of discretion);
United States v. Moore, 581 F.3d 681, 684 (8th Cir. 2009) (per curiam) (“[W]here a
district court has sentenced a defendant below the advisory guidelines range, it is
nearly inconceivable that the court abused its discretion in not varying downward
still.”). An independent review of the record reveals no nonfrivolous issues for
appeal. See Penson v. Ohio, 488 U.S. 75 (1988).

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                     ______________________________




                                         -2-